Citation Nr: 0526790	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service from June 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  That decision denied entitlement to 
service connection for a cardiovascular disability and for 
post-traumatic stress disorder (PTSD).  The veteran was 
notified of the decision and he appealed to the Board.  Prior 
to the claim being transferred to the Board, the veteran 
underwent a VA psychiatric examination in order to determine 
whether the veteran was actually suffering from PTSD.  The 
examination was positive and the results were reviewed by the 
RO.  In August 2004, the RO granted the veteran's claim for 
entitlement to service connection for PTSD and assigned a 30 
percent disability evaluation.  As this is a full grant of 
benefits (service connection), this claim is no longer on 
appeal and the remaining issue before the Board involves 
entitlement to service connection for a cardiovascular 
disability.  

The Board notes that, at the request of the veteran, he was 
scheduled to present testimony at a hearing on appeal at the 
RO before a Hearing Officer on August 3, 2004.  However, the 
record includes evidence that the veteran's representative, 
on behalf of the veteran, canceled such hearing on July 16, 
2004.  As the record does not contain further indication that 
the veteran or his representative has requested that the 
hearing be rescheduled, the Board deems the veteran's request 
for a hearing withdrawn.  See 38 C.F.R. §§ 20.700-20.704 
(2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records do not show 
complaints of or treatment for any type of cardiovascular 
condition, disease, or disability while the veteran was in 
service.

3.  The claims folder is negative for any complaints of or 
treatment for any type of heart disorder, disability, or 
disease one year following the veteran's discharge from 
active duty in November 1945.

4.  Medical evidence has not been presented which would 
etiologically link the veteran's current cardiovascular 
disability with the veteran's military service or any 
incidents therein.  


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. 
§§  3.102, 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran of the VCAA 
by means of a September 2002 letter from the agency of 
original jurisdiction (AOJ) to the appellant that was issued 
prior to the initial AOJ decision.  It is noted that a second 
letter was sent to the veteran in February 2004.  These 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his, and the VA's, 
respective duties for obtaining evidence.  The appellate was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), and another VCAA letter (as 
reported) issued in February 2004.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that he was 
suffering from a heart disability related to or caused by his 
World War II honorable service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, via letters sent in September 2002 and February 
2004, which spelled out the requirements of the VCAA and what 
the VA would do to assist the veteran.  The VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.    

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  In this instance, obtaining such an 
examination, in the opinion of the Board, was not required 
because, besides the veteran's assertions, there was no 
reasonable possibility that obtaining the examination would 
substantiate the veteran's claim.  That is, the veteran did 
not suffer from any type of heart disorder while he was in 
service and did not began experiencing manifestations and 
symptoms of a heart disability until 45 years after his 
release from service.  Moreover, the medical evidence 
proffered did not even hint of some relationship between the 
heart disorder he has now with his military service.  
Obtaining an opinion at this juncture would merely provide 
information based on speculation and would not be beneficial 
to the veteran.  Given the foregoing, the Board finds that 
the VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  After the issuance of the 
latest VCAA letter, the veteran reiterated his previous 
contentions and asked that the Board to issue a determination 
on his claim.  Therefore the VA can only assume that no 
additional information or evidence will be forthcoming from 
the veteran.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the veteran's disability.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held that ". . . where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (The Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Finally, service connection may be established on a 
"presumptive" basis.  Most commonly, this is established 
under 38 C.F.R. § 3.309(a) (2004) which states that specific 
enumerated disabilities, to include cardiovascular disorders, 
may be presumed to have been incurred during active military 
service if they manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).    

The veteran served honorably during World War II in the US 
Army Air Corps.  Unlike many World War II Army veteran's 
whose service medical records were destroyed in 1973 at the 
fire at the National Personnel Records Center in St. Louis, 
Missouri, the veteran's records were forwarded to the VA 
shortly after the veteran returned to CONUS in 1945.  Hence, 
his medical records are available for review.  These records 
show treatment for pneumonia, "athletes feet", and tinea 
crucis.  They do not show complaints of or treatment for any 
type of cardiovascular condition, disability, or disease 
during his two and one half years of military service.  At 
the time of a separation examination in November 1945, 
clinical evaluation of the cardiovascular system was normal.  

The Board notes that the record failed to show treatment 
involving the heart within one year of his release from 
active duty.  In fact, the veteran does not start to receive 
treatment for a heart disability until 1990 - 45 years after 
his release from the US Army Air Corps.  A review of the 
private medical records submitted by the veteran show 
treatment for a heart disorder.  Those records are from 1990, 
2001, 2002, and 2003.  At the time of private hospitalization 
in November 1990, the veteran reported a one month history of 
episodes of chest discomfort at rest and on exertion.  The 
episodes had increased in severity two days prior to 
admission.  The veteran was admitted to undergo cardiac 
catheterization.  

Despite the complaints and treatment involving a heart 
disorder, these records are silent as to the etiology of the 
veteran's current heart disorder.  They do not contain 
medical opinions that suggest, insinuate, or blatantly state 
that the veteran now suffers from a heart disorder, 
disability, or condition that began in or is the result of 
his military service.  

Notwithstanding the lack of medical documents supporting the 
veteran's assertions, the veteran has continued to assert 
that his current heart disorder is related to his military 
service.  Unfortunately, the veteran's affirmations are the 
only positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, either 
from a private physician or a VA physician, which would 
relate the veteran's service with his any of his cardiac 
conditions.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced difficulty in breathing or chest 
pain.  However, he is not competent to say that he has heart 
disabilities related to his service.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that competent medical evidence has not been 
presented that etiologically links the veteran's current 
cardiovascular disability with his military service or any 
incidents therein.  Hence, service connection is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.310 (2004).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).  The veteran's claim is thus denied.


ORDER

Service connection for a cardiovascular disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


